Exhibit AMENDMENT TO AMENDED AND RESTATED CODE OF REGULATIONS The following Amendment to the Amended and Restated Code of Regulations of M/I Homes, Inc. (the “Regulations”) amends the Regulations by deleting Article II(f) of the Regulations in its entirety and replacing such Article II(f) with a new Article II(f): (f)Restrictions on Transfer. (1)Securities Act Restrictions on Transfer.A restriction on the hypothecation, transfer or registration of transfer of shares of the corporation may be imposed either by the Articles of Incorporation or by this Code of Regulations or by an agreement among any number of shareholders or among such holders and the corporation or by resolution of the Board determining that restriction is reasonably necessary for compliance with the Securities Act of 1933, as amended.No restriction so imposed shall be binding with respect to the securities issued prior to the adoption of the restriction unless the holders of such securities are parties to an agreement or voted in favor of the restriction.Unless noted conspicuously on the share certificate, a restriction, even though permitted by this Article II(f)(1), is ineffective except against a person with actual knowledge of the restriction. (2)Section 382 Restrictions on Transfer. (A)Definitions.As used in this Article II(f)(2), the following capitalized terms have the following meanings when used herein with initial capital letters (and any references to any portions of Treasury Regulation §1.382-2T shall include any successor provisions): “5-percent Transaction” means any Transfer described in clause(i) or (ii)of Article II(f)(2)(B). “5-percent Shareholder” means a Person or group of Persons that is a “5-percent shareholder” of the corporation pursuant to Treasury Regulation §1.382-2T(g). “Agent” has the meaning set forth in Article II(f)(2)(E). “Board of Directors” or “Board” means the board of directors of the corporation. “Common Shares” means any interest in the Common Shares, par value $0.01 per share, of the corporation that would be treated as “stock” of the corporation pursuant to Treasury Regulation §1.382-2T(f)(18). “Code” means the United States Internal Revenue Code of 1986, as amended from time to time, and the rulings issued thereunder. “Corporation Security” or “Corporation Securities” means (i)Common Shares, (ii)preferred shares issued by the corporation (other than preferred shares described in Section1504(a)(4) of the Code), (iii)warrants, rights or options (including options within the meaning of Treasury Regulation §1.382-2T(h)(4)(v)) to purchase Securities of the corporation and (iv)any Shares. “Effective Date” means the date the shareholders approved the effectiveness of this Article II(f)(2). “Excess Securities” has the meaning given such term in Article II(f)(2)(D). “Expiration Date” means the earlier of (i)the amendment or repeal of Section382 of the Code or any successor statute if, in such event, the Board of Directors determines that this Article II(f)(2) is no longer necessary for the preservation of Tax Benefits, (ii)the beginning of a taxable year of the corporation to which the Board of Directors determines that no Tax Benefits may be carried forward or (iii)such date as the Board of Directors shall fix in accordance with
